UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JP MORGAN CHASE BANK, N.A.,
Plaintiff,

v. Case No: 6:17-cv-1259-0rl-18GJK

MACHINERY & PARTS EXPORT, LLC,
JOSEF POWELL and RICHARD M.
POWELL,

Defendants.

 

ORDER

This cause came on for consideration on Plaintiff JPMorgan Chase Bank, N.A.’s Motion for
Attorneys’ Fees and Costs (the “Motion”) (Doc. 33), to which no response was filed. On October 29, 2018,
the United States Magistrate Judge submitted a report recommending that the Motion be granted (the “Report
and Recommendation”) (Doc. 36).

I-laving reviewed the Report and Recommendation (Doc. 36), and there being no timely objections
filed, it is hereby ORDERED and ADJUDGED as follows:

l. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc.

36) is approved and adopted and is made part of this Order for all purposes, including appellate review.

2. Plaintiff JPMorgan Chase Bank, N.A.’s Motion for Attomeys’ Fees and Costs (Doc.

33) is GRANTED to the extent provided in the Report and Recommendation (Doc. 36).

3. Plaintiff JPMorgan Chase Bank, N.A. is awarded $10,298.00 in attomeys’ fees against
Defendants Machinery & Parts Export, LLC, Josef Powell, and Richard M. Powell. The Clerk of Court is
directed to ENTER JUDGMENT accordingly.

DONE AND ORDERED at Orlando, Florida, this g il day of November, 2018.

(/

G.KE DAL'L'sHARP
sENIo UNITED sTATEs DISTRICT JUDGE

 

Copies to: Counsel of Record

